     Case 2:14-cv-01737-TLN-KJN Document 65 Filed 07/12/19 Page 1 of 2

 1   XAVIER BECERRA
     Attorney General of California
 2   SARALYN M. ANG-OLSON
     Senior Assistant Attorney General
 3   VINCENT DICARLO                                                          FILED
     Supervising Deputy Attorney General
                                                                              Jul 12, 2019
 4   JENNIFER S. GREGORY, State Bar No. 228593                            CLERK, U.S. DISTRICT COURT
     Deputy Attorney General                                            EASTERN DISTRICT OF CALIFORNIA


 5      2329 Gateway Oaks Drive, Suite 200
        Sacramento, CA 95833
 6      Telephone: (916) 621-1823
        Fax: (916) 274-2949
 7      E-mail: Jennifer.Gregory@doj.ca.gov

 8    Attorneys for State of California

 9

10                              IN THE UNITED STATES DISTRICT COURT

11                            FOR THE EASTERN DISTRICT OF CALIFORNIA

12

13
       THE UNITED STATES OF AMERICA,                         CASE NO. 2:14-cv-1737 TLN KJN
14     STATE OF CALIFORNIA, ex rel. PAUL
       VILLAMIZAR,
15                                                           STATE OF CALIFORNIA’S NOTICE OF
                                               Plaintiffs,   ELECTION TO DECLINE
16                                                           INTERVENTION
                      v.
17

18     SENIOR CARE PHARMACY SERVICES,
       INC., and SAMITENDU BANERJEE,
19
                                    Defendants.
20

21          Pursuant to the California False Claims Act, California Government Code section 12652,

22   subdivision (c)(6)(B), the State of California (“California”), by and through its counsel, Xavier

23   Becerra, Attorney General, and Jennifer S. Gregory, Deputy Attorney General, respectfully

24   notifies the Court of its decision to decline intervention in the above-captioned action.

25          Although California declines to intervene, California requests that should either the qui

26   tam Plaintiff or any of the Defendants propose that this action be dismissed, settled, or otherwise

27   discontinued, this Court solicit California’s written consent before ruling or granting its approval.

28          Pursuant to California Government Code section 12652, subdivision (f)(1), California also
                                                   1
                           STATE OF CALIFORNIA’S NOTICE OF ELECTION TO DECLINE INTERVENTION
     Case 2:14-cv-01737-TLN-KJN Document 65 Filed 07/12/19 Page 2 of 2

 1   requests that, should this case continue, the parties serve copies of all pleadings, motions, and

 2   appeals subsequently filed in this action upon California, and California further reserves the right

 3   to order any deposition transcripts and to intervene in the action for good cause shown at a later

 4   date, and/or to seek the dismissal of the qui tam Plaintiff’s action or claims. California also

 5   requests that it be served with all notices of appeal.

 6          Finally, California requests that the qui tam Plaintiff’s Complaint, any amended

 7   Complaints, this Notice, and the attached proposed Order be unsealed. California also requests

 8   that all other materials in the Court’s file (including, but not limited to, any hearing transcripts,

 9   applications for an extension of time in which to intervene or for any other reason) remain under

10   seal and not be made public or served on qui tam Plaintiff or Defendants because, in discussing

11   the content and extent of California’s investigation, such papers are provided by law to the Court

12   alone for the sole purpose of evaluating whether the seal and time for making an election to

13   intervene should be extended.

14          A proposed Order accompanies this Notice.

15

16    Dated: July 12, 2019                                    Respectfully submitted,

17                                                            XAVIER BECERRA
                                                              Attorney General of California
18

19                                                            /s/ Jennifer S. Gregory
                                                              ____________________________
20                                                            JENNIFER S. GREGORY
                                                              Deputy Attorney General
21                                                            Attorneys for State of California
22

23

24

25

26

27

28
                                                         2
                         STATE OF CALIFORNIA’S NOTICE OF ELECTION TO DECLINE INTERVENTION
